DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No.15/458,548, now U.S. 10,557,036, under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2020, 05/13/2020, and 06/09/2020 have been considered by the examiner.
Claim Objections
A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said ‘dependent claim’ (MPEP 608.01 (n) Part IV). In the instant case, claim 5 should not be separated by claim 4 as claim 5 depends from claim 3 while claim 4 depends from claim 1. If this application is allowed, the claims will be renumbered.
Claim 16 includes “HLB”; please include the full phrase in the first instance of use in the claim. It appears that HLB is the “Hydrophilic-Lipophilic Balance” value; however, it is required that there be appropriate support from the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “Copper oxide”, “Copper(I) oxide”, “Copper(II) oxide”, and “Copper(III) oxide”. As such, “copper oxide” appears redundant and renders the claim indefinite because it is not apparent what other copper oxide would be included; appropriate clarification or amendment is required.
Claim 7 recites “the organic or inorganic metal compound”. This limitations lacks sufficient antecedent basis. Claims 8-10 depend from claim 7. It is noted in the interest of furthering prosecution that claim 7 currently depends from claim 1 but “the organic or inorganic metal compound” language is present in claim 6.
Claim 11 recites “the solvent”. This limitation lacks sufficient antecedent basis.
Claim 12 depends from claim 11. Claim 11 states that “the solvent is an aliphatic or aromatic solvent”. It is unclear how claim 12 can require the solvent of claim 11 to further comprise alcohol. However, to accommodate the limitations of dependent claim 12, it appears that claim 11 needs to be amended to require the solvent to ‘comprise’ an aliphatic or aromatic solvent, i.e., “wherein the solvent comprises an aliphatic or aromatic solvent” (finding support at least at Paragraph 0009 “the solvent can be an aliphatic or aromatic solvent. The solvent can further comprise alcohol”).
Claim 13 depends from claim 12.
Claim 14 recites “the solvent” and “the fluid”. These limitations lack sufficient antecedent basis.
Claim 15 recites “the suspension agent”. This limitation lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (U.S. 2017/0260095; Cited in IDS of 02/10/2020).
It is noted that the above reference is available as prior art under 102(a)(1) because Application 15/458,548 and the instant application, 16/785,767, were not copending (i.e. the ‘548 application issued as Patent U.S. 10,557,036 and thus ended the pendency of ‘548). Therefore, while the above reference has the same inventive entity and Applicant as the instant application, the disclosure’s publication is not within the 1-year grace period.
Regarding claims 1-20, Song et al. anticipates the claimed invention; claims 1-20 of the Song et al. reference are identical or substantially identical to those of the instant application.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narciso et al. (U.S. 8,424,243; Cited in IDS of 02/10/2020).
Regarding claim 18, Narciso et al. (hereinafter “Narciso”) teaches formulation for treating a fruit or vegetable including a cupric formulation such as copper sulfate (meeting claimed copper compound), lipophilic thixotropic smectic clay (meeting claimed organoclay; expressly described as organoclay at Col. 6 line 42), and a wax emulsion including a matrix of complex hydrocarbons (meeting claimed oil as waxes are notably solid and are oils when in liquid phase) and at least one emulsifier (Col. 5 line 65 to Col. 6 line 15). Narciso teaches that the formulation is produced by mixing (Col. 8 lines 15-23) thereby anticipating the method as claimed.
Regarding claim 20, Narciso teaches the method as applied to claim 18 above. It is anticipated that the lipophilic thixotropic smectic clay of Narciso would be organophilic absent evidence to the contrary. Moreover, Narciso teaches that the smectic clay refers to bentonite, a platelet-type clay which is an organophilic clay.
Claims 1, 3, 6, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwedt et al. (DD-111919 A; Cited in IDS of 02/10/2020).
Regarding claim 1, Schwedt teaches a clay-stabilised bitumen emulsion where the clay (meeting claimed organoclay suspension agent) is loaded with Zn, Fe (II), Ca, Cu, or Al (III) ions (meeting claimed hydrogen sulfide scavenger) and heated with the addition of a surfactant (meeting claimed emulsifier), and an oil-in-water emulsion, and bitumen (Abstract from Derwent).
It is anticipated that the Cu and clay combination would sufficiently scavenge hydrogen sulfide and be in the form of a dispersion due to the emulsification of the components of the combined composition.
Regarding claim 3, Schwedt teaches the composition of claim 1 above and the combination of Schwedt’s Cu and clay is taken to meet the broadest reasonable interpretation of the claimed “copper-based compound”. 
Regarding claim 6, Schwedt teaches the composition of claim 1 and further teaches the inclusion of additional ions including Zn.
Regarding claim 11, Schwedt teaches the composition as applied to claim 1 above and further teaches the inclusion of oil which is prima facie taken to be an aliphatic solvent.
Regarding claim 12, Schwedt teaches the composition as applied to claim 11 above and further teaches wherein the composition includes fatty alcohols (Page 3 6th Paragraph of the Espacenet Machine Translation).
Regarding claim 14, Schwedt teaches the composition as applied to claim 12 above and it is prima facie expected that the emulsified slurry including the fatty alcohols and oil (Page 3 6th and 7th Paragraphs) would provide better suspension properties and lower bulk viscosity for the fluid absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, Schwedt teaches the composition as applied to claim 1 above. It is prima facie expected that the clay of Schwedt would be an oil-soluble clay absent evidence to the contrary. 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Schwedt teaches the composition as applied to claim 1 above. It is prima facie expected that the emulsifier of Schwedt would be an oil-soluble surfactant with an HLB value of less than 10 absent evidence to the contrary. 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner (U.S. 6,569,351) in view of Buras et al. (U.S. 7,495,045) (Both cited in IDS of 02/10/2020).
Regarding claim 1, Baumgardner teaches an accelerator-gel additive used to deliver accelerators to a polymer modified asphalt such that the production of toxic and flammable gases such as hydrogen sulfide are reduced (Abstract and Col. 2 lines 50-56). Specifically, Baumgardner teaches that the additive includes approximately 2.0-75.0% accelerator, 25.0-88.0% processing oil, 0.5-10.0% clay, and 0.5-3.0% polar activator (Col. 3 lines 32-40) wherein the accelerator includes zinc stearate, calcium hydroxide, and other materials while the polar activator is an ethanol-water mixture (Col. 4 line 2). Notably, Baumgardner teaches that the clay is an organophilic clay (meeting claimed organoclay; Col. 3 lines 1-2 and lines 65-67). Baumgardner further teaches that the composition includes asphalt (Col. 5 lines 5-10 and Claim 1).
However, Baumgardner is silent to the presence of an emulsifier and a hydrogen sulfide scavenger.
Buras et al. (hereinafter “Buras”) teaches a polymer-modified asphalt with improved high temperature properties (Abstract). Buras also discloses asphalt emulsions generally in Col. 2 lines 42-56. Notably, the ordinarily skilled artisan would be routinely familiar with the necessity of an emulsifier for an asphalt emulsion and would find the selection of an emulsifier to produce an asphalt emulsion prima facie obvious. Moreover, there is no indication in the teachings of either Baumgardner or Buras that an asphalt emulsion would not be capable of being produced.
Additionally, Buras teaches that ZnO and other useful metal oxides including CuO suppress the evolution of hydrogen sulfide (Col. 9 lines 2-6).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to use an emulsifier to create an asphalt emulsion and to combine the ZnO and CuO of Buras to suppress hydrogen sulfide evolution which is taught to be toxic and flammable by Baumgardner.
Therefore, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to create an asphalt emulsion composition using the composition of Baumgardner and Buras such that hydrogen sulfide is effectively scavenged so that hydrogen sulfide emissions are advantageously reduced. Notably, the formation of this composition in the form of an emulsion would render the hydrogen sulfide scavenger and other materials of the composition dispersed based upon the nature of an emulsified composition (until the emulsion is conventionally broken).
Regarding claim 2, Baumgardner and Buras teach the composition of claim 1 and Baumgardner further teaches the inclusion of polymers (Col. 4 line 62 to Col. 5 line 4). It is taken that these polymers would stabilize the composition.
Regarding claim 3, Baumgardner and Buras teach the composition of claim 1 and Buras teaches CuO (copper oxide) which is a copper based compound.
Regarding claim 4, Baumgardner and Buras teach the composition of claim 1 and Buras teaches the inclusion of polyphosphoric acid (Col. 8 line 59) which improves high temperature properties of the asphalt (Col. 9 line 25).
Regarding claim 5, Baumgardner and Buras teach the composition of claim 1 and Buras teaches CuO (Copper oxide; Col. 9 lines 2-6).
Regarding claim 6, Baumgardner and Buras teach the composition of claim 1 and Buras further teaches ZnO (Col. 9 lines 2-6).
Regarding claim 11, Baumgardner and Buras teach the composition of claim 1 and Baumgardner further teaches the solvent is an aromatic oil (Col. 3 line 62).
Regarding claim 12, Baumgardner and Buras teach the composition of claim 11 and Baumgardner further teaches the inclusion of an ethanol-water mixture (Col. 4 line 2). As such, it is taken that the solvent further comprises alcohol (ethanol).
Regarding claim 13, Baumgardner and Buras teach the composition of claim 12. It is prima facie expected that the oil and ethanol would not be miscible together absent evidence or persuasive reasoning to the contrary.
Regarding claim 14, Baumgardner and Buras teach the composition of claim 12. It is prima facie expected that the alcohol-in-oil emulsion would provide better suspension properties and lower bulk viscosity for the fluid absent evidence or persuasive reasoning to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, Baumgardner and Buras teach the composition as applied to claim 1 above. It is prima facie expected that the clay of Baumgardner would be an oil-soluble clay absent evidence to the contrary. 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narciso et al. (U.S. 8,424,243; Cited in IDS of 02/10/2020).
Regarding claim 18, Narciso teaches formulation for treating a fruit or vegetable including a cupric formulation such as copper sulfate (meeting claimed copper compound), lipophilic thixotropic smectic clay (meeting claimed organoclay; expressly described as organoclay at Col. 6 line 42), and a wax emulsion including a matrix of complex hydrocarbons (meeting claimed oil as waxes are notably solid and are oils when in liquid phase) and at least one emulsifier (Col. 5 line 65 to Col. 6 line 15). Narciso teaches that the formulation is produced by mixing (Col. 8 lines 15-23).
It has been held that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 19, Narciso teaches the method as applied to claim 18 above but fails to teach that the copper compound is one or more of copper oxide and copper carbonate. However, it would be prima facie obvious in view of the disclosure of Narciso directed to a cupric formulation (Col. 6 lines 1-5) for the ordinarily skilled artisan to select a different copper based compound for the cupric formulation (in view that cupric is the name for copper with a valence of two). Copper oxide and copper carbonate are species among the well-known genus of cupric (copper with valence of two) compounds. The ordinarily skilled artisan would readily envisage copper oxide and copper carbonate.
Therefore, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select copper oxide and/or copper carbonate as the cupric copper compound.
Regarding claim 20, Narciso teaches the method as applied to claim 18 above. It is expected that the lipophilic thixotropic smectic clay of Narciso would be organophilic absent evidence to the contrary. Moreover, Narciso teaches that the smectic clay refers to bentonite, a platelet-type clay which is an organophilic clay.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,557,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fully encompass those of the issued patent. Notably, the combination of claims 1 and 17 are the same as that of issued claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stark et al. (U.S. 2013/0092597 A1), Martin (U.S. 2015/0218342 A1), Maldonado (U.S. 7,713,345), Taylor (U.S. 5,000,835), Mouazen (U.S. 2016/0289450 A1), and Butler (U.S. 2009/0149577 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738